Citation Nr: 0420608	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, characterized as emotional instability reaction.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1961 to June 
1962.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2003, upon finding that new and material had been 
received, the Board remanded this matter for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the May 2003 remand, the Board directed the RO to contact 
the veteran and ask him to identify all VA and non-VA health 
care providers, and obtain any records identified by the 
veteran.  The veteran identified records from the VA Medical 
Center (VAMC) in Houston, and these records were obtained by 
the RO.  The RO was also instructed to schedule the veteran 
for a VA psychiatric examination to assess the nature and 
etiology of the veteran's psychiatric disorder.  The veteran 
was scheduled for a VA medical examination at the VAMC in 
Houston; however, a notation in the file indicates that the 
veteran was unable to attend the scheduled appointment 
because he was being furnished a pacemaker.  The notation in 
the file also states that the veteran withdrew his claim.  
There is no indication from the veteran or the veteran's 
representative that the veteran withdrew his claim of service 
connection.  As the veteran was unable to attend the 
scheduled examination and contacted VA regarding a conflict, 
the veteran should be scheduled for another VA psychiatric 
examination.  Due to this deficiency, another remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature and extent of any 
psychiatric disability.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that any 
current psychiatric disability is 
related to service or any incident 
therein, including the veteran's 
psychiatric problems in service.  

3.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




